DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-40 are pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitations "the previous registered data model"  and “the new registered data model” in lines 2 & 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this claim should depend from claim 36, rather than claim 26, and changing the dependency would cure this deficiency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 16-18, 20-31, 33-35 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (U.S. Patent Application Publication 2015/0112680).
As per claim 1, Lu discloses:
A processor-implemented method, the method comprising: 
determining whether an input feature vector, among one or more input feature vectors corresponding to a voice signal of a speaker, meets a candidate similarity criterion with at least one registered data included in a registration database (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched.); 
selectively, based on a result of the determining of whether the input feature vector meets the candidate similarity criterion, constructing a candidate list based on the input feature vector (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates); 
determining whether a candidate input feature vector, among one or more candidate input feature vectors constructed in the candidate list in the selective constructing of the candidate list, meets a registration update similarity criterion with the at least one registered data (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. Since the registration update threshold can be the same as the candidate similarity threshold, this meets the limitation); and 
selectively, based on a result of the determination of whether the candidate input feature vector meets the registration update similarity criterion, updating the registration database based on the candidate input feature vector (Figure 2, item S206 and paragraphs [0051-0054] – the speakers voice model is updated using the input audio).

As per claim 2, Lu discloses all of the limitations of claim 1 above. Lu further discloses:
performing a speaker verifying operation by verifying or identifying a current speaker based on whether a feature vector corresponding to a current voice signal of the current speaker meets a registered user similarity criterion with respect to the updated registration database (Figure 2, item S205 and paragraphs [0047-0049] & [0054] – the features of the speaker are compared to the updated model and if the similarity is greater than a threshold, the audio is considered matched.).

As per claim 3, Lu discloses all of the limitations of claim 1 above. Lu further discloses:
performing a speaker verifying operation by verifying or identifying a current speaker based on whether a feature vector corresponding to a current voice signal of the current speaker meets a registered user similarity criterion with respect to the registration database (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched.).

As per claim 4, Lu discloses all of the limitations of claim 1 above. Lu further discloses:
performing a speaker verifying operation by verifying or identifying the speaker based on whether the input feature vector corresponding to the voice signal of the speaker meets a registered user similarity criterion with respect to the registration database or the updated registration database (Figure 2, item S205 and paragraphs [0047-0049] & [0054] – the features of the speaker are compared to the updated model and if the similarity is greater than a threshold, the audio is considered matched.).

As per claim 5, Lu discloses all of the limitations of claim 4 above. Lu further discloses:
in response to the input feature vector not meeting the registered user similarity criterion, constructing a rejection candidate list based on the input feature vector (Paragraph [0036] – speakers that do not match an existing model (i.e. rejection candidates) have a new model created for them).
 
As per claim 6, Lu discloses all of the limitations of claim 5 above. Lu further discloses:
performing another speaker verifying operation by verifying or identifying a current speaker based on whether a feature vector corresponding to a current voice signal of the current speaker meets the registered user similarity criterion with respect to the registration database or the updated registration database, and based on the rejection candidate list (Paragraphs [0047-0050] – Since multiple speakers can be in the audio stream, other speakers are then matched against the speaker models taking into account the speakers who have not matched).

As per claim 7, Lu discloses all of the limitations of claim 4 above. Lu further discloses:
the registered user similarity criterion is a lesser similarity requiring criterion than the registration update similarity criterion (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. The highest scoring candidate for each model is used to update. So the registered user similarity (and candidate similarity) is exceeding the matching threshold and the registration update requirement is to both exceed the threshold and be the highest matching score). 

As per claim 9, Lu discloses all of the limitations of claim 1 above. Lu further discloses:
the constructing of the candidate list based on the input feature vector includes adding the input feature vector to an existing candidate list that includes at least one of the one or more of the candidate input feature vectors (Paragraphs [0047-0050] – Since there are multiple speakers in the audio stream, there are multiple candidates for update, including multiple matches against the same model).

As per claim 16, Lu discloses all of the limitations of claim 1 above. Lu further discloses:
the candidate similarity criterion is a first threshold and the registration update similarity criterion is a second threshold, and wherein the second threshold is greater than the first threshold (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. The highest scoring candidate for each model is used to update. So the registered user similarity (and candidate similarity) is exceeding the matching threshold and the registration update requirement is to both exceed the threshold and be the highest matching score (i.e. it is a higher threshold for success)). 

As per claim 17, Lu discloses all of the limitations of claim 1 above. Lu further discloses:
selecting to construct the candidate list based on the input feature vector meeting the candidate similarity criterion and not meeting the registration update similarity criterion (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. The highest scoring candidate for each model is used to update. So the registered user similarity (and candidate similarity) is exceeding the matching threshold and the registration update requirement is to both exceed the threshold and be the highest matching score (i.e. it is a higher threshold for success)). 

As per claim 18, Lu discloses all of the limitations of claim 1 above. Lu further discloses:
the selective updating of the registration database includes selectively updating the registration database based on whether the input feature vector meets the registration update similarity criterion with the at least one registered data (Figure 2, item S205 and paragraphs [0047-0049] & [0054] – the features of the speaker are compared to the updated model and if the similarity is greater than a threshold, the audio is considered matched.).

As per claim 20, Lu discloses all of the limitations of claim 1 above. Lu further discloses:
A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (Paragraph [0056]).

As per claim 21, Lu discloses:
A processor-implemented method, the method comprising: 
determining whether a candidate input feature vector, among one or more candidate input feature vectors constructed in a candidate list in respective one or more previous speaker verifying operations, meets a registration update similarity criterion with registered data of a registration database (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. The highest scoring candidate for each model is used to update); 
selectively, based on a result of the determination of whether the candidate input feature vector meets the registration update similarity criterion, updating the registration database based on the candidate input feature vector (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. The highest scoring candidate for each model is used to update); and 
performing a speaker verifying operation by verifying a speaker based on whether an input feature vector, corresponding to a current voice signal of the speaker, meets a registered user similarity criterion with respect to the updated registration database (Paragraph [0054] – the updated model is then used for subsequent speaker verification operations).

As per claim 22, Lu discloses all of the limitations of claim 21 above. Lu further discloses:
the candidate input feature vector having met a candidate similarity criterion with the registered data included in the registration database prior to the selective updating of the registration database; and the candidate input feature vector having not met the registered user similarity criterion with respect to the registration database prior to the selective updating of the registration database (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. The highest scoring candidate for each model is used to update).

As per claim 23, Lu discloses all of the limitations of claim 21 above. Lu further discloses:
the candidate input feature vector having met a candidate similarity criterion with the registered data included in the registration database prior to the selective updating of the registration database; and the candidate input feature vector having met the registered user similarity criterion with respect to the registration database prior to the selective updating of the registration database (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. The highest scoring candidate for each model is used to update).

As per claim 24, Lu discloses:
A processor-implemented method, the method comprising: 
performing a speaker verifying operation by verifying or identifying a speaker based on whether an input feature vector corresponding to a voice signal of the speaker meets a registered user similarity criterion with respect to a registration database (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. The highest scoring candidate for each model is used to update).; 
selectively, based on whether the input feature vector meets a candidate similarity criterion with respect to the registration database, constructing a candidate list based on the input feature vector (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. The highest scoring candidate for each model is used to update).; 
and selectively, based on whether a candidate input feature vector resulting from the selective constructing of the candidate list meets a registration update similarity criterion with respect to the registration database (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. The highest scoring candidate for each model is used to update), updating the registration database based on the candidate input feature vector (Figure 2, item S206 and paragraphs [0051-0054] – the speakers voice model is updated using the input audio).

As per claim 25, Lu discloses all of the limitations of claim 24 above. Lu further discloses:
the constructing of the candidate list is selectively performed further dependent on a result of the speaker verifying operation (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. The highest scoring candidate for each model is used to update). 

As per claim 26, Lu discloses:
An apparatus, the apparatus comprising: 
one or more processors (Figure 5, item 52) configured to: 
selectively, dependent on whether an input feature vector corresponding to a voice signal of a speaker meets a candidate similarity criterion with a registered data included in a registration database, construct a candidate list based on the input feature vector (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. The highest scoring candidate for each model is used to update); and 
selectively, dependent on whether a candidate input feature vector constructed in the candidate list meets a registration update similarity criterion with respect to the registration database (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. The highest scoring candidate for each model is used to update), update the registration database based on the candidate input feature vector (Figure 2, item S206 and paragraphs [0051-0054] – the speakers voice model is updated using the input audio).

As per claim 27, Lu discloses all of the limitations of claim 26 above. Lu further discloses:
perform a speaker verifying operation to verify or identify a current speaker based on whether a feature vector corresponding to a current voice signal of the current speaker meets a registered user similarity criterion with respect to the updated registration database (Paragraph [0054] – the updated model is then used for subsequent speaker verification operations).

As per claim 28, Lu discloses all of the limitations of claim 26 above. Lu further discloses:
perform a speaker verifying operation to verify or identify a current speaker based on whether a feature vector corresponding to a current voice signal of the current speaker meets a registered user similarity criterion with respect to the registration database (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. The highest scoring candidate for each model is used to update). 

As per claim 29, Lu discloses all of the limitations of claim 26 above. Lu further discloses:
perform a speaker verifying operation to verify or identify the speaker based on whether the input feature vector corresponding to the voice signal of the speaker meets a registered user similarity criterion with respect to the registration database or the updated registration database (Figure 2, item S205 and paragraphs [0047-0049] & [0054] – the features of the speaker are compared to the updated model and if the similarity is greater than a threshold, the audio is considered matched.).

As per claim 30, Lu discloses all of the limitations of claim 29 above. Lu further discloses:
in response to the input feature vector being determined to not meet the registered user similarity criterion, construct a rejection candidate list based on the input feature vector (Paragraph [0036] – speakers that do not match an existing model (i.e. rejection candidates) have a new model created for them).

As per claim 31, Lu discloses all of the limitations of claim 30 above. Lu further discloses:
perform another speaker verifying operation to verify or identify a current speaker based on whether a feature vector corresponding to a current voice signal of the current speaker meets the registered user similarity criterion with respect to the registration database or the updated registration database, and based on the rejection candidate list (Paragraphs [0047-0050] – Since multiple speakers can be in the audio stream, other speakers are then matched against the speaker models taking into account the speakers who have not matched).

As per claim 33, Lu discloses all of the limitations of claim 29 above. Lu further discloses:
select to perform the construction of the candidate list based on the input feature when the input feature vector meets the candidate similarity criterion and the input feature vector meets the registered user similarity criterion (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. The highest scoring candidate for each model is used to update). 

As per claim 34, Lu discloses all of the limitations of claim 29 above. Lu further discloses:
a memory storing instructions that when executed by the one or more processors configure the one or more processors to perform the selective construction of the candidate list, the selective update of the registration database, and the performance of the speaker verifying operation (Figure 5, item 420 and Paragraph [0061]).

As per claim 35, Lu discloses all of the limitations of claim 26 above. Lu further discloses:
the registered user similarity criterion is a lesser similarity requiring criterion than the registration update similarity criterion (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. The highest scoring candidate for each model is used to update. So the registered user similarity is exceeding the matching threshold and the registration update requirement is to both exceed the threshold and be the highest matching score). 

As per claim 39, Lu discloses all of the limitations of claim 26 above. Lu further discloses:
 for the selective construction of the candidate list, the one or more processors are configured to select to perform the construction of the candidate list in response to the input feature vector being determined to meet the candidate similarity criterion and determined to not meet the registration update similarity criterion (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. The highest scoring candidate for each model is used to update. So the candidate similarity is exceeding the matching threshold and the registration update requirement is to both exceed the threshold and be the highest matching score). 
.
As per claim 40, Lu discloses all of the limitations of claim 26 above. Lu further discloses:
wherein, for the selective update of the registration database, the one or more processors are configured to update the registration database in response to the input feature vector being determined to meet the registration update similarity criterion with the registered data (Figure 2, item S205 and paragraphs [0047-0049] – the features of the speaker are compared to the model and if the similarity is greater than a threshold, the audio is considered matched. Matched speakers are candidates. The highest scoring candidate for each model is used to update). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Patent Application Publication 2015/0112680) in view of Hosom et al. (U.S. Patent Application Publication 2015/0261944).
As per claim 8, Lu discloses all of the limitations of claim 1 above. Lu fails to discloses but Hosom et al. in the same field of endeavor teaches:
determining of whether the candidate input feature vector meets the registration update similarity criterion, and the selective updating of the registration database are automatically performed based on a predetermined period (Paragraph [0020] – the updating is done periodically in the background).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Lu with the periodic model updating of Hosom et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Patent Application Publication 2015/0112680) in view of Khoury et al. (U.S. Patent Application Publication 2018/0226079).
As per claim 15, Lu discloses all of the limitations of claim 1 above. Lu fails to discloses but Khoury et al. in the same field of endeavor teaches:
the registration database comprises at least one condition-information registration database corresponding to condition information of one or more speakers, and wherein the updating of the registration database comprises: acquiring condition information of one or more feature vectors corresponding to respective voice signals of the speaker; and updating the condition-information registration database based on the condition information of the one or more feature vectors (Figures 1 & 3 and paragraphs [0041], [0044-0045] & [0057] – the age of the enrollee is recorded in conjunction with their model and is updated when the recognition model is updated).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Lu with the age updating of Khoury et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677